Citation Nr: 1134640	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2000 to August 2007, and had 2 months 20 days of prior active service.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In June 2010, the Veteran testified during a hearing before the undersigned at the RO.

In January 2011, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A clear preponderance of the evidence reflects that the Veteran does not have hearing loss recognized as a disability for VA purposes.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.



CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Following the Board's January 2011 remand, the Veteran underwent a VA examination later that same month for purposes of determining the nature and etiology of his claimed disabilities.  The examiner reviewed the claims file and noted the Veteran's medical history.  

A.  Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection may be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service.  His Form DD 214 reflects that his primary specialties were as a health care specialist and medical laboratory specialist.  Service department records show that the Veteran was awarded the Combat Medical Badge and the Iraq Campaign Medal, among other decorations.

In June 2010, the Veteran testified that he started noticing his hearing loss in 2004 or 2005 in service, and that he had gotten too close to howitzers.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that the claims file contains no recorded history of hearing loss at service entry, and no medical documentation of treatment for hearing loss prior to the Veteran's active service.

Service treatment records, dated in January 2006 and in January 2007, reflect physical findings of a normal left ear and a normal right ear.  No hearing loss disability was found in service.  

The Veteran underwent a VA audiology examination in October 2007.  He reported spending an active duty tour in Iraq, from March 2003 to May 2004; and reported being assigned to a field artillery unit.  The Veteran reported being a right-handed shooter, and that hearing protection devices were not used.  He reported that he had frequent ear infections as a child, but not as an adult.  Audiometric testing at that time revealed normal hearing, bilaterally.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
15
LEFT
0
5
15
20
25

Here, there is no evidence of sensorineural hearing loss within the first post-service year, and no basis to presume its onset in service.  

During a January 2011 VA examination, the Veteran reported exposure to hazardous military noise from shooting and artillery, with intermittent use of hearing protection.  He reported current exposure to occupational noise from compressors, and the use of hearing protection.  Recreational noise exposure was denied.  The Veteran reportedly dove quite a bit for both work and recreational purposes.  The examiner noted that, for VA purposes, hearing was within normal limits; no air-bone gaps were assessed.  Impedance was consistent with normal middle ear function.  Otologic intervention would not improve hearing acuity for either ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
5
LEFT
15
10
20
15
20

Notwithstanding the Veteran's credible testimony of exposure to acoustic trauma in service, there is no competent evidence that establishes that he has, or ever has had, hearing loss of either ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  He is not competent to claim that he had a hearing loss for VA compensation purposes as this requires clinical testing and an interpretation of the results by a trained professional.  As detailed on VA audiometric examinations, hearing was within normal limits for VA compensation purposes and this clinical evidence is more probative than the Veteran's sense that he had hearing difficulty since service.  The Veteran's audiological evaluations have consistently yielded results establishing that he does not have hearing loss to an extent recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

Following the Board's January 2011 remand, a VA audiologist reviewed the Veteran's claims file and the Veteran's testimony.  The audiologist specifically found that the hearing thresholds recorded at audiometric testing in October 2007, which was within the first post-service year, did not meet the criteria for disability under VA regulations.  The audiologist also found that the results of the January 2011 audiogram were within normal limits.  Based on these findings, the audiologist opined that a hearing loss disability was not caused by or a result of acoustic trauma in service.

Where, as here, the claim turns on a medical matter, the Veteran cannot establish entitlement to service connection on the basis of his assertions, alone.  As a lay person, without appropriate medical training and expertise, the Veteran simply is not competent to offer a probative opinion on a medical matter, such as whether he actually suffers from a hearing loss disability, as defined by 38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

There is no credible evidence that the Veteran has a hearing loss disability of either ear that is linked to service.  Indeed, the January 2011 audiologist provided a rationale for the opinion, which was based on review of treatment records both during and after service.  The January 2011 audiologist's opinion appears accurate, and contains sound reasoning.  There is no opinion to the contrary.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Veteran was in receipt of the Combat Medic Badge and his claim of acoustic trauma in service is credible.  However, this does not establish that a hearing loss for VA compensation purposes had its onset in service.  T he Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 F.3d 389, 392 (1996) (citations omitted).  The Court, in addressing section 1154(b), explained that the provision of this section "does not provide a substitute for medical nexus evidence, but rather serve only to reduce the evidentiary burden for combat veterans with respect to . . . the submission of evidence of incurrence or aggravation of an injury or disease in service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (citations omitted) (overruling Arms v. West, 12 Vet. App. 188 (1999), to the extent that the decision might be read as establishing by holding or implying in dicta that once a combat veteran has established 'service connection' under 1154(b), his claim may only be denied if the evidence to the contrary rises to the level of "clear and convincing" evidence).  Therefore, in this case, mere acceptance of testimony as to the incurrence of in-service acoustic trauma does not establish service connection.

As the weight of the evidence is against the claim for a grant of service connection, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Tinnitus

The Veteran contends that his tinnitus is a direct result of exposure to hazardous military noise while serving as a medical laboratory and health care specialist, and assigned to a field artillery unit in Iraq.   

His service treatment records show no complaints of ringing in the ear, or findings or diagnosis of tinnitus.

During an October 2007 VA examination, the Veteran reported that he did not notice tinnitus prior to his active duty tour in Iraq.  He then reported noticing tinnitus only once or twice a week when in quiet surroundings.  

In June 2010, the Veteran testified that he starting noticing tinnitus probably around 2004 or 2005.  He testified that he had ringing in his ears, and then it would stop and go away.  He never received any treatment for it.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362 (2005).

During the January 2011 VA examination, the Veteran reported intermittent tinnitus since 2004.  He reported that the tinnitus occurred once or twice daily, and lasted between two minutes and one hour.  The Veteran described the tinnitus as annoying, and interfering with concentration.  He noted some ear problems, discomfort, and dizziness from his current job that involved work in a hyperbaric chamber.  The Veteran reported his combat deployment in 2003 and 2004, and his exposure to hazardous military noise from shooting and artillery, with intermittent use of hearing protection.  He also reported occupational noise exposure from compressors in his current job, which started in 2007; and that he used hearing protection.  He denied recreational noise exposure.  Based on the Veteran's description of tinnitus onset, the examiner opined that tinnitus was more likely than not caused by or a result of active service.

In essence, the evidence suggests that the Veteran's tinnitus had its onset in service.  The January 2011 opinion is not rebutted by any opinion to the contrary, and is probative for resolving the matter on appeal.  The January 2011 examiner has the medical knowledge to express competent opinions.

The Board has also considered the Veteran's claimed continuity of intermittent tinnitus since active duty in Iraq.  As noted above, the Veteran is competent to testify on the severity or frequency of his symptoms and his descriptions are credible.  The post-service continuity of symptomatology of ringing in the ears is consistent with complaints of exposure to hazardous military noise in service.  No alternative etiology has been presented.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a link between current tinnitus and exposure to hazardous military noise in service.  See 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


